Citation Nr: 1014620	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan that denied the Veteran's claim 
for service connection for a right knee disability as 
secondary to a service-connected low back strain.

In August 2008, this case was remanded by the Board to the RO 
for further development.  Such development has been completed 
and associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether a current right knee disability is 
attributable to an injury sustained during a period of active 
military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his right knee 
disability is the result of injury incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
Veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2009).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

VA regulations also provide that service connection is 
warranted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2009).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is currently service-connected for a low back 
strain, evaluated at 10 percent disabling, effective June 28, 
2004.  The Veteran claims that he incurred he service-
connected low back strain when he fell off a truck in 
service, and that his low back condition has caused him to 
walk with an uneven gait, which in turn has caused his right 
knee disability.  Alternatively, he argues that his current 
right knee disability is directly related to right knee 
injury sustained at the time of the fall in service.

A February 2002 private treatment record prepared by Dr. 
R.E.M. reflects that an MRI was performed on the Veteran's 
right knee, and the report reflects impressions of (1) small 
surface tears in the superior surface of the posterior horn 
of the medial meniscus, (2) small knee joint effusion, and 
(3) a small Baker's cyst.  A March 2002 treatment record 
reflects that Dr. R.E.M. performed an arthroscopic 
examination, partial medial meniscectomy, and chondroplasty 
of the medial femoral condyle.  Dr. R.E.M. noted that the 
March 2002 arthroscopy revealed a degenerative tear of the 
medial meniscus as well as chronic arthritis involving the 
medial joint compartment.  See Letter, May 2005.

In light of the above medical evidence of record, the Board 
finds that the Veteran has a current right knee disability.  
The Board must now address whether the Veteran's right knee 
disability is related to his service-connected low back 
strain or is otherwise related to service.

As an initial matter, the Board notes that the service 
treatment records are silent as to any complaints of any knee 
condition.

July 1986 VA medical center (VAMC) treatment records reflect 
that the Veteran was hospitalized for substance abuse for 
about one week.  He had initially presented to the outpatient 
clinic complaining of pain in his right knee, right hip, and 
heels.  See VAMC Treatment Record, July 9, 1986.  During his 
hospitalization, he reported experiencing pain in his right 
knee, right hip, and heels "since May 1986 . . . (remainder 
of sentence is illegible)."  See VAMC Progress Note, July 
14, 1986.

An October 1986 private treatment record reflects that the 
Veteran reported having injured his back in service after 
falling off of a truck.  It was noted that he initially 
experienced mild discomfort in his back, but that it later 
became incapacitating, and that he later developed a sciatic 
type pain radiating down into his right lower leg.  The 
examiner noted that he had no "major" problems subsequently 
but would experience mild flare-ups of back discomfort.  
Then, in May 1986, he reported having slipped on a wet floor 
and that he "fell to his right side and twisted his knee" 
at work as a correctional officer.  The Veteran complained of 
knee pain and stiffness.  On examination, the treatment 
record reflects that the Veteran's right knee revealed 
crepitus but no underlying joint instability or effusion.  
Id. at 2.

VAMC outpatient clinic records dated April 1987 through 
August 1997 reflect that the Veteran complained of lower back 
and knee pain, and that the Veteran was prescribed Tylenol 3 
for pain relief.  VAMC orthopedic consultation records dated 
April 1989 and September 1993, however, reflect that the 
Veteran was not diagnosed with any knee disability.  In fact, 
a September 1993 x-ray revealed no significant degenerative 
changes in his knee.  Likewise, January and February 1994 
private treatment records reflect that the Veteran complained 
of bilateral knee pain but that x-rays reflected that the 
Veteran's knees were normal.

An August 1994 VA radiological report reflects a diagnosis of 
mild degenerative changes of the right knee.  About four 
years later, a May 1998 VAMC radiological report reflects the 
same diagnosis and that the Veteran's knee condition had 
"not progressed since August 1994."

A June 2004 private treatment record prepared by Dr. 
R.E.M. reflects that he noted the Veteran "would like to 
attribute this [right knee pain] to his spine. . . I told 
him that it is very difficult to prove this 
relationship."  

In a May 2005 letter, Dr. R.E.M. opined "I do not believe 
that the Veteran's meniscal lesions/tears are related to 
his service-related injury."  At the same time, however, 
Dr. R.E.M. speculated in his letter that absent any other 
causation of the Veteran's degenerative arthritis, "it is 
reasonable to postulate" that it was related to service.

An April 2006 VA examination report reflects that the Veteran 
reported to the examiner a history of injuring his back in 
service while jumping off a truck, and that his low back 
injury caused him to favor one side over the other which 
caused his right knee pain.  See id. at 3.  The examiner 
noted that she reviewed the claims file, including all of the 
Veteran's service treatment records, and noted that while the 
Veteran's low back condition was well documented in the 
Veteran's service treatment records, the records were 
negative for any knee injuries or complaints in service.  She 
further noted, twice in her report, that the Veteran denied 
any injury to either of his knees in service.  See id. at 3 
and 4.  The Veteran did report, however, that his right knee 
began to hurt in service as a result of his limping due to 
his back condition after falling off the truck in service.  
See id. at 4 and 9 par. 3.  The examiner noted that the 
Veteran's right knee had no atrophy and that it appeared the 
same as his left knee, and that his shoes wore the same (even 
though the Veteran presented with a cane).  The VA examiner 
diagnosed the Veteran with chondromalacia of the right knee, 
and opined that the Veteran's right knee condition was "not 
at least as likely as not" related to his service-connected 
low back condition.  She further noted that she was unable to 
opine as to whether the Veteran's right knee condition began 
in service (as a result of his back condition in service) 
without resort to mere speculation, and noted that she was 
unable to verify this in the Veteran's service treatment 
records (because they were negative for any complaints of 
knee pain or injury).  See id. at 9-10, pars. 3 and 4.

An August 2006 private treatment record prepared by Dr. M.M., 
an associate of Dr. R.E.M., reflects that he opined that the 
Veteran's spondylosis at the 3-4 level and borderline 
foraminal stenosis caused some of the Veteran's knee 
complaints and "certainly may contribute to it. . . I do 
think there is a causative relationship."

A June 2007 letter from Dr. R.C., a private physician, 
reflects the Veteran's reported history of a back injury in 
service and that his knee pain developed afterwards.  Dr. 
R.C. opined that the Veteran's knee pain was "likely as a 
result of changes in gait due to the back injury."

In an August 2007 letter, Dr. S.K.S., a VAMC staff physician, 
explained that the Veteran reported having back pain and knee 
problems since service, and that the Veteran had 
osteoarthritis of his lower back and his knees bilaterally.  
Dr. S.K.S. opined that "they are all part of his 
degenerative arthritis."

A second, June 2009 VA examination report reflects that the 
Veteran reported a history of injuring his low back in 
service when he fell off a transport truck, and he reported 
experiencing chronic knee pain since service.  The examiner 
noted that he reviewed the claims file, including the 
Veteran's service treatment records.  He noted the Veteran's 
right knee surgery in 2002 (albeit he noted it as having 
occurred in "2004").  The examiner diagnosed the Veteran 
with "knee pain and limited range of motion."  The examiner 
opined "I do not think that the knee problems are related to 
the back problems."  At the same time however, the examiner 
further opined that the Veteran's knee pain and limited range 
of motion were most likely caused by injuries sustained in 
service with no known other triggering events.

An August 2009 letter from Dr. R.E.M. reflects that he opined 
that he had intrinsic arthritis of both knees as well as 
degenerative disc disease of his lumbar spine, and he opined 
that the Veteran's lumbar spine diagnosis "in combination 
with his knee symptoms certainly can cause referred pain to 
the knee area."  He further noted as follows:

[I]t is very difficult to separate which pain is 
referred from his back and which is intrinsic to 
the knee itself, as both of these entities can 
result in the knee pain described.  These likely 
both contribute to his ongoing knee pain, i.e., the 
back difficulty and the intrinsic degenerative 
changes of the knees.

An October 2009 private treatment record prepared by Dr. D.B. 
reflects the Veteran's history of injuring his back in 
service and favoring one leg over the other.  Dr. D.B. opined 
that "based on his history, it seems reasonable that his 
knee troubles may be linked to his spinal injury."  At the 
same time, Dr. D.B. qualified his opinion by noting "I have 
no evidence to the contrary."  He further qualified his 
opinion by noting "I only have his history to go on.  I have 
no intervening records in the more than 30 years since his 
injury." 

At the outset of this discussion, the Board finds that the 
preponderance of the evidence is against finding that any 
current disability of the right knee was caused or aggravated 
by his service-connected back disability.  However, a 
detailed discussion as to the basis of that finding is 
unnecessary, as the Board also concludes that there is an 
approximate balance of positive and negative evidence 
regarding whether a current right knee disability is directly 
related to his in-service fall.

As noted, in the May 2005 statement, Dr. R.E.M. determined 
that "it is reasonable to postulate" that the Veteran's 
degenerative arthritis in his right knee is related to his 
in-service injury absent any other causation.  Admittedly, 
this statement is speculative, and does not take into account 
the May 1986 work-related injury reported by the Veteran per 
the October 1986 VAMC treatment record.  However, as noted, 
the June 2009 VA examination report reflects that the 
examiner reviewed the claims file, including the Veteran's 
service treatment records.  He noted the Veteran's right knee 
surgery in 2002 (albeit he noted it as having occurred in 
"2004").  The examiner opined "I do not think that the 
knee problems are related to the back problems."  At the 
same time however, the examiner further opined that the 
Veteran's knee pain and limited range of motion were most 
likely caused by injuries sustained in service with no known 
other triggering events.  Again, despite having reviewed the 
claims file, it is unclear if that examiner took into account 
the May 1986 work-related injury reported by the Veteran per 
the October 1986 VAMC treatment record.  The Board notes, 
however, that in October 1986, the Veteran reported a history 
of right lower extremity problems following the in-service 
fall from a truck, although they were characterized as being 
radiating symptoms from his back.  It was noted by the 
examiner that he had no "major" problems subsequently until 
he sustained an additional work-related injury in 1986.  
However, this reference clearly does not preclude the 
occurrence of minor symptoms between his separation from 
service and the injury in 1986.  Thus, it cannot be said that 
the failure of the June 2009 VA examiner to reference that 
record substantially weakens the probative value of his 
conclusion.

Therefore, even taking into account the absence of specific 
complaints or findings regarding the right knee in service 
and the opinion of the April 2006 VA examiner that any 
suggestion that the Veteran's current right knee disability 
began in service would be mere speculation, the Board 
concludes that the initial opinion letter of Dr. R.E.M. and 
the opinion of the June 2009 VA examiner are sufficient to at 
least place the evidence in equipoise as to whether or not 
his current right knee disability is directly related to 
service.  Consequently, having resolved doubt in favor of the 
Veteran, the Board finds that service connection for a right 
knee disability is warranted, and the benefit sought on 
appeal is granted.




ORDER

Entitlement to service connection for a right knee disability 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


